1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	This communication is in response to applicant’s response received on July 25, 2022.

3.	Applicant’s election of Group I in the reply filed on July 25, 22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).


6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 6; the phrase “wherein the first flux density range and the second flux density range enable operation of the first and second magnetic-field sensor elements outside a saturation range” as set forth in claim 8.

7.	Claims 2,4 are objected to because of the following informalities:
	In claim 2, the phrase “the magnetic body comprises a radial magnetization” should read as ---the magnetization is/comprises a radial magnetization--- as radial magnetization is not a completely different magnetization but is the magnetization as defined in cl. 1;
	In claim 4, the phrase “the magnetic body comprises an azimuthal magnetization” should read as ---the magnetization is/comprises an azimuthal magnetization--- as radial magnetization is not a completely different magnetization but is the magnetization as defined in cl. 1.

Appropriate correction is required.

8.	Claims 1-11 are allowed.

9.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a magnetic-field sensor comprising a magnetic-field sensor arrangement; and a magnetic body comprising an inhomogeneous magnetization, wherein the inhomogeneous magnetization comprises a first magnetization vector M at a first point within the magnetic body pointing in a different direction from a second magnetization vector M at a second point within the magnetic body, the magnetic body is a single piece, and the first and second magnetization vectors M are neither parallel nor antiparallel, wherein the magnetic body comprises a recess facing the magnetic-field sensor arrangement and resulting in a non-convex cross-sectional area, wherein the magnetic body is annular or comprises an annular section, wherein the magnetic body is fixedly arranged with respect to the magnetic-field sensor arrangement and forms a back-bias magnet for the magnetic-field sensor arrangement.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

11.	This application is in condition for allowance except for the above mentioned formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858